Citation Nr: 1428122	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  06-38 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a recurrent pulmonary disorder to include bronchitis, chronic obstructive pulmonary disease (COPD), and restrictive lung disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran had active service from March 1974 to March 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for bronchitis.  In September 2010, the Board remanded the Veteran's appeal to the RO for additional action.  In January 2013, the Board remanded the Veteran's appeal for additional action including compliance with its previous remand instructions.  

In July 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in pulmonology.  In August 2013, the requested VHA opinion was incorporated into the record.  In September 2013, the Veteran and his accredited representative were provided with a copy of the VHA opinion.  In April 2014, the accredited representative submitted additional argument.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In September 2010 and January 2013, the Board referred the issue of service connection for diabetes mellitus to the RO.  It has not yet been adjudicated.  Therefore, the issue is again referred to the AOJ for appropriate action.  


REMAND

The August 2013 VHA pulmonology opinion conveys that the Veteran's clinical record contained "incomplete and possibly inaccurate data regarding the patient's actual pulmonary function."  He concluded that "the patient's current respiratory status in my mind is very unclear" and recommended that the Veteran be afforded further pulmonary function testing and a chest computerized tomography study.  VA's duty to assist includes conducting further evaluations and studies as recommended by its own examiner.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

Clinical documentation dated after February 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his pulmonary disabilities after February 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2013.  

3.  Then schedule the Veteran for the VA pulmonology evaluation conducted by a physician in order to determine the nature and etiology of his claimed recurrent pulmonary disability.  All indicated tests and studies, including a pulmonary function test and a chest computerized tomography study, should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent pulmonary disorder had its onset during active service; is related to the Veteran's in-service bronchitis and other respiratory symptoms; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

4.  Then readjudicate the issue of service connection for a recurrent pulmonary disorder to include bronchitis, COPD, and restrictive lung disease.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

